Citation Nr: 1549346	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  For the period prior to February 9, 2015, entitlement to an initial rating greater than 10 percent for right knee traumatic arthritis status post medial meniscectomy, absent patella, to include whether a separate rating is warranted based on instability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In June 2015, the RO granted service connection for a right total knee arthroplasty (previously rated as right knee traumatic arthritis status post medial meniscectomy, absent patella) and assigned a 100 percent rating effective February 9, 2015.  A 30 percent rating is assigned from April 1, 2016.  The Veteran did not express disagreement with this decision and because the temporary 100 percent rating has not yet expired, and the subsequent 30 percent rating is not yet effective (i.e., there are not yet any grounds for asserting that the Veteran's functional limitations associated with his future right knee disability are not fully addressed by a 30 percent rating), the Board is limiting the appeal issue to reflect the time period prior to the right total knee arthroplasty on February 9, 2015.  

Additional evidence was added to the record following the May 2014 supplemental statement of the case.  In October 2015, the representative waived RO consideration of this evidence.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  For the period prior to February 9, 2015, the Veteran' right knee disability is not manifested by extension limited to 15 degrees or flexion limited to 30 degrees; and a compensable limitation of flexion is not shown.  

2.  For the period prior to February 9, 2015, the disability picture associated with the Veteran's right knee disability includes slight instability.  


CONCLUSIONS OF LAW

1.  For the period prior to February 9, 2015, the criteria for a rating greater than 10 percent for right knee traumatic arthritis status post medial meniscectomy, absent patella are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  For the period prior to February 9, 2015, the criteria for a separate 10 percent rating for right knee instability are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2012, VA notified the Veteran of the evidence necessary to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is downstream in that it arose following the initial grant of service connection and additional notice is not required.  The appeal issue was most recently readjudicated in the May 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, Social Security Administration records, VA medical records, and private medical records.  The Veteran was provided a VA examination in April 2013.  The claims folder was reviewed and the report contains findings sufficient for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Factual Background

VA records show that the Veteran was seen in October 2012 to reestablish care.  He stated his biggest concern was right knee pain.  He reported an in-service football injury and subsequent surgery.  Since that time, he had had to watch how he put weight on the leg and how he stepped.  He had problems with stairs and could not kneel, walk far, and walk fast.  On physical examination, there was no patella on the right knee and it was very misshapen with bone-on-bone crepitus.  Assessment was right knee pain.  The physician ordered x-rays and an MRI.  

The right knee MRI showed extensive fragmentation of the patella with thickening and irregularity of the extensor mechanism, likely related to prior trauma.  It also showed edema, postsurgical change in the medial compartments, the medial meniscus was diffusely severely thinned and irregular. There was also softening of the cartilage.  Right knee x-rays showed no normal patella, numerous small fragments in the expected location of the patella and moderate degenerative changes including joint space narrowing.  

In November 2012, the Veteran submitted a claim of service connection for a right knee disability.  In September 2013, the RO granted service connection for right knee traumatic arthritis status post medial meniscectomy and assigned a 10 percent rating from November 19, 2012.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran was seen in VA urgent care on December 12, 2012.  Examination of the right knee showed him to be essentially normal gaited possibly with a slight limp.  There was no effusion and the knee was stable.  Diagnosis was chronic right knee pain status post missing patella with degenerative changes and status post previously damaged medial meniscus with additional degeneration.  On December 28, 2012, the Veteran underwent a VA physical therapy consult.  He reported pain and that the knee was not stable.  He had increased pain with increased weight bearing.  Objectively, knee extension was full and flexion was to 130 degrees easy.  There was moderate atrophy of the quadriceps.  

The Veteran underwent a VA orthopedic consult in March 2013.  Physical examination showed no edema, erythema, or ecchymosis.  Range of motion was appropriate and strength was 5/5.  There was tenderness to palpation along the lateral joint line.  Assessment was traumatic right knee arthritis and absent patella.  The Veteran underwent a steroid injection.  

The Veteran underwent a VA examination in April 2013.  He reported that the right knee steroid injection helped only a few days.  His knee felt like it would hyperextend sometimes and gave him sharp flare-up pain.  He treated his right knee pain by wearing a pull on neoprene right knee brace and by taking Naproxen.  For flare-ups he wore a stronger AFO type right hinged knee brace.  He experienced flare-ups if walking over an hour or if he was walking continuously at a greater speed.  Right knee range of motion was flexion to 120 degrees with no objective evidence of painful motion and extension to 5 degrees with no objective evidence of painful motion.  After repetitive use testing, flexion on the right was to 120 degrees and extension was to 10 degrees.  The examiner noted functional loss due to less movement than normal and deformity.  He further stated that it would be mere speculation to estimate additional loss of function or range of motion during flare-ups or after repeated use over a period of time, other than that which was reported by the Veteran.  There was tenderness or pain to palpation of the right knee.  Muscle strength was 5/5 in both flexion and extension on the right.  Joint stability tests were reported as normal on the right.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint pain and that he underwent a medial meniscectomy on the right in 1973, which included removal of the patella.  There were residuals due to the meniscectomy to include pain and prominence of the lateral femoral epicondyle with fragmentation of the patella.  

The examiner further remarked that the Veteran reported pain in the anterior knee and "feeling like will give out/hyperextend" when asked to walk on heels, walk on toes, but he was able to take several steps forward in guarded fashion to heel and toe walk.  Right thigh measurement was 39 cm circumference compared to 40 cm on the left.  When weight bearing and standing/walking, the right knee was in mild valgus compared to the left.  The right knee had slight tenderness to palpation medial and lateral joint lines, diffuse.  There was no erythema, effusion, or palpable warmth.  There was also a flesh colored, superficial, stable, well healed longitudinal scar measuring 15 cm total vertical x 2 mm wide to distal end of scar at level of tibial plateau.  The scar was not tender to touch, was not reported as painful and did not limit function of the joint.  

VA records show the Veteran was seen in the orthopedic clinic on April 9, 2014.  The Veteran reported that he still experienced hypersensitivity in the knee and hyper flexibility where he had to be careful when he took a step down and pain with use.  On physical examination, range of motion was pretty appropriate but he did demonstrate about 5 degrees of hyperextension in the right lower extremity.  There was quadriceps atrophy and weakness in the lower extremity which he had to guard for at all times.  Assessment was severe traumatic arthritis, right lower extremity in the knee and tricompartmental but worse in the medial compartment, and absent patella right knee.  VA records show that he subsequently underwent a series of Hyalgan injections.  An October 29, 2014 orthopedic note shows that the last Hyalgan series did not offer much therapeutic benefit and he wanted to proceed with a right knee replacement.  The physician noted that because he was absent patella and had some instability he may need a cruciate-substituting knee.  Because it was a little complicated, the Veteran was referred to a private orthopedist.  

Private medical records dated in December 2014 note that the right knee gave out and went weak.  Range of motion was to full extension or perhaps slight hyperextension.  Flexion was to about 140 degrees.  There was increased anterior translation consistent with an ACL disruption.  There was a negative posterior drawer sign but he had 2+ valgus pseudolaxity.  Thigh strength was weaker than the left in that there was some give away on maximum strength testing and thigh bulk was diminished on the right compared to the left.  X-rays showed medial compartment wear, bone-to-bone, marginal osteophytes, subchondral sclerosis.  There were a few bony fragments in the region of his patellectomy.  The Veteran was advised that the knee replacement could not deal well with his lack of patella and therefore, he would continue to have some degree of weakness compared to the left and may potentially still have some quadriceps-related give away.  

On February 9, 2015, the Veteran underwent a right total knee arthroplasty.  As set forth above, a 100 percent schedular rating was granted effective from that date; and a 30 percent rating from April 1, 2016.  

Analysis

The Veteran argues that the rating assigned prior to February 9, 2015 does not adequately reflect the severity of his disability.  In his VA Form 9, the Veteran argued that flare-ups limit his motion to about 30 degrees of extension.  He further stated that he has severe lateral instability on the medial side and has to be very careful how he sets his foot down or it will "pop out".  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Prior to February 9, 2015, the RO evaluated the Veteran's right knee disability pursuant to Diagnostic Codes 5010 (arthritis due to trauma) -5259 (symptomatic removal of semilunar cartilage).  The Board notes though that traumatic arthritis, substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2013).  

On VA examination in April 2013, right knee flexion was to 120 degrees.  Right knee extension ended at 5 degrees and post-test extension ended at 10 degrees.  Considering the functional impairment following repetitive motion testing, this supports the 10 percent rating currently assigned under Diagnostic Code 5261.  There is, however, no objective indication of extension limited to 15 degrees.  The Board acknowledges the Veteran's contentions that his extension can be limited to 30 degrees during a flare-up.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Board, however, does not find adequate pathology sufficient to support a higher rating under Diagnostic Code 5261, even with consideration of functional impairment due to pain on motion or other factors, to include during flare-ups.  

A rating greater than 10 percent is also not warranted under Diagnostic Code 5260 as flexion is not limited to 30 degrees.  There is also no basis for assigning a separate 10 percent rating under Diagnostic Code 5260 as flexion is not limited to a compensable level and the Veteran's pain and functional impairment is already considered in the rating assigned for limitation of extension.   

VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Prior to February 9, 2015, medical evidence shows severe traumatic arthritis in the right knee.  The Veteran reports instability and he is competent to report feelings of giving way, etc.  See Layno.  The Veteran's knee was described as stable at the December 2012 VA urgent care visit and stability testing was reported as normal at the April 2013 VA examination.  Notwithstanding, an October 2014 VA orthopedic record noted some instability and the private records in December 2014 note the knee gives out and there was 2+ pseudolaxity.  There is also evidence of quadriceps atrophy and related give away and the Veteran uses a brace.  Considering the Veteran's contentions, and resolving reasonable doubt in his favor, the Board finds that an initial separate 10 percent rating is warranted for slight instability of the right knee under Diagnostic Code 5257.  The Board acknowledges the Veteran's reports of severe instability but his contentions are not sufficient to outweigh the objective findings of record.  

Next, the Board will consider whether a higher or separate rating is warranted under Diagnostic Codes 5258 or 5259.  A 20 percent rating is assigned whether there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in to the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Evidence of record does not show episodes of locking or effusion and a 20 percent rating is not warranted.  

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  On review, it appears that the Veteran underwent a medial meniscectomy and continues to have symptoms related to same.  These symptoms, however, consist mainly of pain and limitation of extension for which he is currently being compensated under Diagnostic Code 5261.  To assign an additional rating under Diagnostic Code 5259 would result in pyramiding.  See 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran has a scar associated with his in-service right knee surgery.  The scar is not shown to be painful or unstable and a separate rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the applicable diagnostic codes contemplate the Veteran's reported symptoms, to include limited motion, instability, and other functional impairment.  Higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 
In this case, the Veteran is service-connected for only his right knee disability and the Board has considered all symptoms and functional impairment associated with that in determining whether a higher rating is warranted, including whether the schedular criteria are adequate.  Further consideration pursuant to Johnson is not warranted.  


ORDER

For the period prior to February 9, 2015, an initial rating greater than 10 percent for right knee traumatic arthritis status post medial meniscectomy, absent patella, is denied.

For the period prior to February 9, 2015, a separate 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In October 2015, the representative argued that the Board should consider whether the previously denied claim for TDIU should be addressed in association with the current issue, given the Veteran's contentions that the only reason he stopped working was due to his right knee problems.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Review of the claims folder shows that in September 2013, the RO denied entitlement to TDIU.  The Veteran did not appeal this issue.  Notwithstanding, VA Fast Letter 13-13 (June 17, 2013) (rescinded due to its incorporation into M21-1 as part of the "Live Manual" rewrite project) states that if a Veteran has an appeal pending for an increased rating for a service-connected disability and while the appeal is pending, the Veteran claims to be unemployable due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, the TDIU claim is now part of the pending appeal and VA should send the appellant a statement of the case or supplemental statement of the case on all issues on appeal, including TDIU.  See M21-1, Part IV.ii.2.F.4.m.  

Under the circumstances of this case, the Board finds that a TDIU claim remains pending as part of the current appeal.  This issue has not been considered since the September 2013 rating.  Considering the additional evidence submitted as well as the changes to the disability rating, the Board finds that a remand is needed so that a supplemental statement of the case can be furnished.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to TDIU.  All evidence received since the September 2013 rating decision should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


